AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet I
                                                                                                                             FILED
                                                                                                                    EAs/1:JN~~TRrcr COURT
                                      UNITED STATES DISTRICT COURT                                                           MA
                                                                                                             JAMEsw.
                                                          Eastern District of Arkansas

                                                                      ~
                                                                                            -4-i4l!J.!!Y.Li.,,_£.~==
                                                                          JUDGMENT IN A CRIMINAL CASE
                                                                                                             CK, CLERK
                                                                                                             By:

                                                                                                                                      OEPCLERK
            UNITED STATES OF AMERICA
                                 v.                                   ) (For Revocation of Probation or Supervised Release)
                                                                      )
                       ALAN RAY TATUM                                 )
                                                                      ) Case No. 4:10CR00212 BRW
                                                                      ) USM No. 26203-009
                                                                      )
                                                                      ) Sonia Fonticiella
                                                                                                   Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)              Standard & Special            of the term of supervision.
~ was found in violation of condition(s) count(s) Special (16)                      after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                              Violation Ended
Standard (3)                    Failure to truthfully answer all inquiries by the probation                     08/28/2019

                                 officer and follow the instructions of the probation officer.

Special (15)                     Direct contact with minors without written approval of the prob-               12/28/2018

                                 ation officer and failure to refrain from entering into any area

       The defendant is sentenced as provided in pages 2 through _ _6 __ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ,f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 5584                                                    03/10/2020

Defendant's Year of Birth:            1956

City and State of Defendant's Residence:

                                                                                    BILLY ROY WILSON, U.S. District Judge
                                                                                                   Name and Title of Judge
                                                                                              /?                     )
                                                                                             :>- " .- JV )t)
                                                                                                             Date
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                            Judgment-Page     -=2-   of     6
DEFENDANT: ALAN RAY TATUM
CASE NUMBER: 4:10CR00212 BRW

                                                  ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number               Nature of Violation                                                                   Concluded
                               where children frequently congregate including, but not limited to, schools,

                               day care centers, theme parks, theaters and playgrounds.

Special (17)                   Owning or using a computer or device at any location without first receiving      08/28/2019

                               written permission from the probation officer.

Special (16)                   Failure to refrain from purchasing, possessing, subscribing, viewing,             10/15/2019

                               listening to, or using any media forms containing pornographic images or

                               sexually oriented materials including but not limited to written, audio, and

                               visual depictions such as pornographic books, magazines, literature, videos,

                               CD's, DVD's, digital media, or photographs. This includes materials

                               containing "sexually explicit conduct" as defined in 18 U.S.C. § 2256(2).
'AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                  Judgment - Page    3      of   6
DEFENDANT: ALAN RAY TATUM
CASE NUMBER: 4:10CR00212 BRW


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
15 months.




     •      The court makes the following recommendations to the Bureau of Prisons:




     !if"   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.   on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                     to

at    _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STA TES MARSHAL



                                                                              By---------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
0
    AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                           Sheet 3 - Supervised Release
                                                                                                      Judgment-Page   _4__    of        6
DEFENDANT: ALAN RAY TATUM
CASE NUMBER: 4:10CR00212 BRW
                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     10 years.




                                                       MANDATORY CONDITIONS
    1.   You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
         imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                      • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                          substance abuse. (check if applicable)
4.         • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                restitution. (check ifapplicable)
    5.     l!f You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.         !if' You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
                as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
                where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
    7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
'AO 2450 (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 3A - Supervised Release
                                                                                                 Judgment-Page       5     of       6
DEFENDANT: ALAN RAY TATUM
CASE NUMBER: 4:10CR00212 BRW

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

 1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
       your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
       different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
       and when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
 4.    You must answer truthfully the questions asked by your probation officer.
 5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
 6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
       officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
       or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
       probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
 8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
       permission of the probation officer.
 9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
 12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
       may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
       contact the person and confirm that you have notified the person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.


 U.S. Probation Office Use Only
 A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
 judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
 Supervised Release Conditions, available at: www.uscourts.gov.

 Defendant's Signature                                                                          Date
                                                                                                       ------------
'   ' AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                             Sheet 3D - Supervised Release
                                                                                             Judgment-Page   ___6__ of      EL ___
     DEFENDANT: ALAN RAY TATUM
     CASE NUMBER: 4:10CR00212 BRW

                                            SPECIAL CONDITIONS OF SUPERVISION
    1. You must participate in sex offender treatment under the guidance and supervision of the probation office and follow the
    rules and regulations of that program, including submitting to periodic polygraph testing to aid in the treatment and
    supervision process. You must pay for the cost of treatment, including polygraph sessions, at the rate of $10 per session,
    with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If you are
    financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

    2. You must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256) including any photograph, film,
    video, picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical,
    or other means, of "sexually explicit conduct" (as defined in 18 U.S.C. § 2256), or any other material that would
    compromise your sex offense-specific treatment.

    3. You must not enter adult bookstores, strip clubs, or adult sex-themed entertainment businesses, or any establishments
    where such material or entertainment is available.

    4. You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications
    or data storage devices or media.

    5. You must not access the Internet except for reasons approved in advance by the probation officer.

    6. You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. §
    1030(e)(1 )) you use.

    7.To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and
    periodic unannounced searches of any computers (as defined in 18 U .S.C. § 1030(e )( 1)) subject to computer monitoring.
    These searches will be conducted to determine whether the computer contains any prohibited data prior to installation of
    the monitoring software, whether the monitoring software is functioning effectively after its installation, and whether there
    have been attempts to circumvent the monitoring software after its installation. You must warn any other people who use
    these computers that the computers may be subject to searches pursuant to this condition.

    8. You must not participate in online gaming. You must not utilize or maintain any memberships or accounts of any social
    networking website or websites that allow minor children membership, a profile, an account, or webpage without approval
    of the probation office. This includes websites that explicitly prohibit access or use by sex offenders.
    9. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030
    (e)(1 )), other electronic communications or data storage devices or media, or office, to a search conducted by a United
    States probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
    occupants that the premises may be subject to searches pursuant to this condition.

    10. The probation office will provide state officials with all information required under any sexual predator and sexual
    offender notification and registration statutes and may direct the defendant to report to these agencies personally for
    required additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and
    DNA collection.

    11. You must not have direct contact with any child you know or reasonably should know to be under the age of 18,
    including your own children, without the permission of the probation officer. If you do have any direct contact with any child
    you know or reasonably should know to be under the age of 18, including your own children, without the permission of the
    probation officer, you must report this contact to the probation officer within 24 hours. Direct contact includes written
    communication, in-person communication, or physical contact. Direct contact does not include incidental contact during
    ordinary daily activities in public places.

    12. You must not go to, or remain at, any place where you know children under the age of 18 are likely to be, including
    parks, schools, playgrounds, and childcare facilities.
